 415312 NLRB No. 76MRS PRINTING1304 NLRB 292.2The compliance specification was sent to the Respondent and itscounsel, H. Thomas Swartz, by certified mail. The letter dated June
22, 1992, was sent to both parties by certified and regular mail. Re-
turned receipts for both documents were received from the Respond-
ent's counsel. However, the compliance specification addressed to
the Respondent was returned with the notation ``moved-left no for-
ward'' and the letters were returned as ``unclaimed'' (certified) and
``moved, left no address'' (regular). Service of these documents was
properly accomplished by deposit in the mail to the Respondent's
last known address. Mondie Forge Co., 309 NLRB No. 82 fn. 1(Nov. 25, 1992) (not reported in Board volumes). Moreover, a re-
spondent's failure or refusal to claim certified mail or to provide for
receiving appropriate service cannot serve to defeat the purposes of
the Act. Michigan Expediting Service, 282 NLRB 210 fn. 6 (1986).We find that service in the circumstances here is adequate.MRS Printing, Inc. and United Paperworkers Inter-national Union, AFL±CIO, CLC, Local Union
No. 551. Cases 3±CA±15989 and 3±CA±15994September 24, 1993SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn August 23, 1991, the National Labor RelationsBoard issued a Decision and Order,1inter alia, adopt-ing the recommended Order of the administrative law
judge and directing MRS Printing, Inc. to make whole
all bargaining unit employees, with interest, for losses
they sustained by reason of the Respondent's failure to
maintain health insurance coverage, including costs of
alternative care such as actual medical expenses and
premiums, and to provide restitution for premiums paid
to the Respondent by those employees which it did not
remit to the insurance carrier.A controversy having arisen over the amount of re-imbursement due employees, on May 12, 1992, the
Regional Director for Region 3 issued a compliance
specification and notice of hearing alleging the amount
due under the Board's Order, and notifying the Re-
spondent and its counsel that it should file a timely an-
swer complying with the Board's Rules and Regula-
tions. Although properly served with a copy of the
compliance specification, the Respondent has failed to
file an answer.By letter dated June 22, 1992, the field attorney ad-vised the Respondent and its counsel that no answer to
the compliance specification had been received and
that unless an appropriate answer was filed by close of
business July 17, 1992, summary judgment would be
sought. The Respondent filed no answer.2On March 8, 1993, the General Counsel filed withthe Board a motion to transfer case to and continueproceeding before the Board, and for summary judg-ment and issuance of a supplemental decision and
Order, with exhibits attached. On March 10, 1993, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent again filed no
response. The allegations in the motion and in the
compliance specification are therefore undisputed.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ent's failure to file an answer, we deem the allegations
in the compliance specification to be admitted as true,
and grant the General Counsel's Motion for Summary
Judgment. Accordingly, we conclude that the net
amounts due the discriminatees is as stated in the com-
pliance specification and we will order payment by the
Respondent to the employees.ORDERThe National Labor Relations Board orders that theRespondent, MRS Printing, Inc., Watertown and
Gouverneur, New York, its officers, agents, successors,
and assigns, shall make whole the individuals named
below, by paying them the amounts following their
names, with interest to be computed in the manner pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987):Morris Gagnon$146.34
Arlene Stevens802.08

Beverly Stevenson146.34

Damon Towne146.34

Margaret Webster2,938.32
